Exhibit 2.2 ASSET PURCHASE AGREEMENT This Asset Purchase Agreement ("Agreement") is made as of the 31st day of March, 2006, by and between Accountabilities, Inc., a Delaware corporation ("Buyer") with its principal business office located at 500 Craig Road, Suite 201, Manalapan, New Jersey 07726, and U S Temp Services, Inc., a Nevada corporation ("Seller") with its principal business offices located at 2461 E. Orangethorpe Avenue, Suite 105, Fullerton, California 92831. WHEREAS, the Buyer desires to purchase from the Seller, and the Seller desires to sell to the Buyer certain of the properties, rights, assets and business of the Seller, all upon and subject to the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth and for other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto agree as follows: 1.Purchase and Sale and Delivery of the Assets. 1.1.Purchase and Sale and Delivery of the Assets. (a)Purchased Assets.Subject to and upon the terms and conditions of this Agreement and excluding the assets retained by the Seller as set forth in Section 1.1(b) herein, as of the “Effective Date” (as defined in Section 1.5 below), the Seller shall sell, transfer, convey, assign and deliver, to the Buyer, and the Buyer shall purchase from the Seller, free and clear of all liens and encumbrances (except for Permitted Liens as defined in Section 2.8), all of the properties, rights, assets and business as a going concern, of every kind and nature, real, personal or mixed, tangible or intangible, wherever located, which areowned, leased, licensed or used by Seller in the conduct of its business at its offices located at Burbank, California, Montebello, California, Stockton, California, Colorado Springs, Colorado and Las Vegas, Nevada (collectively the “Offices”) and which exist on the “Effective Date” (as defined in Section 1.5 below) (collectively, the "Purchased Assets"), including, without limitation, the following assets: (i)all office supplies and similar materials (the "Supplies"); (ii)all contracts, agreements, leases, arrangements and/or commitments of any kind, whether oral or written, relating to the Purchased Assets as set forth on Schedule 2.12 attached hereto (the "Contracts"); (iii)all accounts receivable, cash on hand, customer lists, files, records and documents (including credit information) relating to customers and vendors of the Purchased Assets and all other business, financial and employee books, records, files, documents, reports and correspondence relating to the Purchased Assets (collectively, the "Records"); 1 (iv)all rights of the Seller, if any, under express or implied warranties from the suppliers of the Seller in connection with the Purchased Assets; (v)all furnishings, furniture, fixtures, tools, machinery, equipment and leasehold improvements owned by the Seller and related to the Purchased Assets, whether or not reflected as capital assets in the accounting records of the Seller (collectively, the "Fixed Assets"), as set forth on Schedule 2.8; and (vi)all patents, trademarks and tradenames and applications therefor which are owned by the Seller and related to the Purchased Assets; (vii)all computers, computer programs, computer databases, hardware and software owned or licensed by the Seller and used in connection with the Purchased Assets; (viii)all municipal, state and federal franchises, licenses, authorizations and permits of the Seller which are necessary to operate or are related to the Purchased Assets; (ix)all prepaid charges,deposits, sums and feesof Seller relating to the Purchased Assets; (x)all claims and rights of Seller related to or arising from the Purchased Assets; and (xi)all of the goodwill. (b)Retained Assets.Notwithstanding anything to the contrary set forth in this Agreement, the following assets of the Seller are not included in the sale of Purchased Assets contemplated hereby: (i) the Purchase Price (as hereinafter defined) and the other rights of the Seller under or relating to this Agreement, and (ii) the company minute books, stock records, qualification to conduct business as a foreign corporation, and other documents relating to the formation, maintenance or existence as a company of the Seller, except that Seller agrees that it will provide copies of any such document from the company minute books as reasonably requested by the Buyer which the Buyer believes are necessary for the use and operation of the Purchased Assets after the Effective Date. 1.2.Purchase Price.The purchase price for the Purchased Assets (the "Purchase Price") shall be payable as follows: (a)the Buyer shall deliver funds in the amount of Two Hundred Fifty Thousand Dollars ($250,000.00) payable to Bernard Freedman, on behalf of Seller, at the Closing. 2 (b)the Buyer shall execute and deliver to Bernard Freedman, on behalf of Seller on the Closing Date a promissory note, in the form attached hereto as Exhibit A (the "Note").The Note shall be in the principal amount of Six Hundred Seventy-Five Thousand Dollars ($675,000.00), together with interest at the rate of three percent (3%) per annum, with payments over a seventy-two (72) month period, such payments due monthly.Payments shall be made at a rate of $10,255.73 per month, the first such payment commencing on May 15, 2006, and the rest of such payments being made on the fifteenth (15th) day of the month following thereafter.The Note shall be subordinated to the Buyer’s present and future bank and other financial institution debt and the debt listed on Schedule 1.2(b) hereof, incurred or to be incurred by the Buyer, but shall rank senior to all future acquisition indebtedness and shall rank no worse than pari pasau with all other future indebtedness of the Buyer. (c)Buyer shall, within ninety (90) days from the Closing Date, deliver funds in the amount of Eighty Thousand Dollars ($80,000.00) under an existing Note to Stratus Services Group, Inc. on behalf of Seller. (d)Buyer will guarantee the execution of Consulting Agreements between the Buyer and Messrs. William Thomas and Jerry Schumacher, in the forms attached hereto as Exhibits “G-1” and “G-2”, respectively. (e)Buyer will make a monthly payment in the amount of $900.00 to Ms. Alice Freedman for a two (2) year period commencing on the Closing Date, in lieu of providing medical benefits coverage. 1.3.Assumption of Liabilities. (a)Assumed Liabilities.Effective as of the Effective Date, the Buyer agrees to assume and to pay, perform and discharge all liabilities and obligations arising under the Contracts on and after the Effective Date and with respect to the use and operation of the Purchased Assets by the Buyer after the Effective Date (the “Assumed Liabilities”).To the extent that any personal property included as part of the Purchased Assets is leased by Seller as of the Effective Date and the Buyer and Seller agree that the lease agreement cannot be formally assigned to the Buyer, the Buyer will thereafter pay the rental charge or lease payment for same to the Seller, and the Seller shall be required to make such payments directly to the Lessor.If at any time, Seller, in its sole discretion, chooses to pay off the lease liability of any such asset in one lump sum, Buyer shall reimburse Seller for such payment and title to such asset shall pass to Buyer. (b)Liabilities Retained by the Buyer. Except for the Assumed Liabilities, the Buyer shall not assume, be liable for or pay, and none of the Purchased Assets shall be subject to, and the Seller shall retain, be unconditionally liable for and pay, any liability or obligation (whether known or unknown, matured or unmatured, stated or unstated, recorded or unrecorded, fixed or contingent, currently existing or hereafter arising) of the Seller, without limitation, the following: 3 (i)any obligation or liability of Seller arising out of this Agreement, any agreement entered into in connection herewith or the transactions contemplated hereby or thereby; (ii)except as otherwise provided herein, any obligation or liability of Seller for the fees and expenses of its counsel, accountants and other experts and all other expenses incurred by Seller incident to the negotiation, preparation and execution of this Agreement and any agreement entered into in connection herewith and the performance by Seller of its obligations hereunder or thereunder; (iii)except as otherwise provided herein, any obligation or liability of Seller and its directors, officers, employees, consultants and other representatives, arising out of or resulting from any business, activity, course of conduct, action or omission before, on or after the Effective Date; (iv)all accounts payable of the Seller; (v)any liability or obligation under or in connection with the Retained Assets. (vi)any federal, state, local or other foreign tax payable by the Seller whether such tax is due and payable prior to or after the Effective Date; (vii)any indebtedness of the Seller for borrowed money, other than that of AGR Financing; (viii)all liabilities of the Seller with respect to any claim, litigation or proceeding accruing with respect to, or arising from or relating to any business, activity, course of conduct, action or omission before, on or after the Effective Date, including, without limitation, those matters set forth on Schedule 2.9, whether such claim, litigation or proceeding is presented or instituted prior to or after the Effective Date; (ix)all liabilities, obligations, payments, benefits, costs and expenses including, without limitation, any salary, wage, vacation, bonus, severance, expense reimbursement or other benefit: (a) accruing and payable to staff and part­-time employees of the Seller who become employed by the Buyer after the Effective Date with respect to any period before the Effective Date as set forth in Schedule 1.3 attached hereto, (b) accruing and payable to all other employees of the Seller with respect to any period before or after the Effective Date, (c) accruing and payable to all former employees of the Seller whose employment terminated before the Effective Date, (d) accruing and payable pursuant to any employee benefit plans (including pension plans) of the Seller or under federal and state laws governing such plans, whether before or after the Effective Date, including, without limitation, in connection with the termination of participation under such plan by a staff or part-time employee; or (e) accruing and payable in connection with the termination of any such employee benefit plan of the Seller, whether before or after the Effective Date. 4 (x)all warranty liability of the Seller, including without limitation, for claims which arise prior to the Effective Date, whether such claims are presented prior to or after the Effective Date. 1.4.Other Agreements.As further consideration for the transactions contemplated hereby, the Seller (a) will enter into a the Non-Competition Agreement attached hereto as Exhibit C-1; (b) shall cause Mr. Jerry Schumacher (“Mr. Schumacher”), to enter into a Non-Solicitation Agreement, as attached hereto as Exhibit C-2; (c) shall cause Mr. William Thomas (“Mr. Thomas”), to enter into a Non-Solicitation Agreement, as attached hereto as
